 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   United States of America,                           No. 2:11-cr-00356 KJM
12                              Plaintiff,               ORDER
13           v.
14
     Sergio Mendez,
15
                                Defendant.
16

17          Defendant Sergio Mendez renews his motion for compassionate release under 18 U.S.C.

18   § 3582(c)(1)(A). The government opposes the renewed motion. For the reasons stated below, the

19   court denies the motion.

20   I.     BACKGROUND

21          The court explained the background of Mr. Mendez’s case in its previous order, Prev.

22   Order at 1–2, ECF No. 442, and thus declines to do so here. On June 15, 2020, this court

23   denied Mr. Mendez’s original motion for compassionate release because he had not exhausted

24   his administrative remedies. Prev. Order at 2. Now having exhausted his claims, Mr. Mendez

25   renews his motion for compassionate release. Mot. at 6, ECF No. 443; see Inmate Req. to Staff

26   Ex. A, ECF No. 443-1 & Denial of Req. Ex. B, ECF No. 443-2. The government opposed,

27   Opp’n, ECF No. 447. The matter is fully briefed. Reply, ECF No. 450.



                                                    1
 1   II.     LEGAL STANDARD

 2           The district court that imposed a custodial sentence can modify the term of imprisonment
 3   under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018. The defendant must
 4   first exhaust administrative remedies. Id. § 3582(c)(1)(A). If a defendant has exhausted
 5   administrative remedies, the analysis is twofold. First, the court must find “extraordinary and
 6   compelling reasons warrant” the requested reduction. Id. § 3582(c)(1)(A)(i). Second, the court
 7   must consider the same factors that were applicable at the original sentencing, enumerated in
 8   18 U.S.C. § 3553(a), to the extent they remain applicable. See id. § 3582(c)(1)(A).
 9           Section 3582 further requires a reduction to be “consistent with applicable policy
10   statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A). In 2006, the Sentencing
11   Commission issued a policy statement addressing what qualifies as “extraordinary and
12   compelling reasons” to release a defendant from BOP custody. See U.S.S.G. § 1B1.13 (last
13   amended November 1, 2018). The Ninth Circuit recently has clarified: “[t]he Sentencing
14   Commission’s statements in U.S.S.G. § 1B1.13 may inform a district court’s discretion for

15   § 3582(c)(1)(A) motions filed by a defendant, but they are not binding.” United States v. Aruda,

16   No. 20-10245, 2021 WL 1307884, at *4 (9th Cir. Apr. 8, 2021). Thus, the court here adheres to

17   its prior practice of considering the Sentencing Commission’s policy statement as guidance,
18   recognizing that applying the policy statement is not required.
19           Although the Ninth Circuit has not decided which party “bears the burden in the context of
20   a motion for compassionate release brought pursuant to § 3582(c) as amended by the [First Step
21   Act], district courts to have done so have agree that the burden remains with the defendant.”
22   United States v. Becerra, No. 18-0080, 2021 WL 535432, at *3 (E.D. Cal. Feb. 12, 2021).

23   III.    ANALYSIS

24           The government agrees that Mr. Mendez has satisfied the exhaustion requirement of

25   § 3582(c). Opp’n at 4. The court thus considers whether Mr. Mendez has demonstrated his

26   motion is supported by extraordinary and compelling reasons and whether applicable sentencing

27   factors of § 3553(a) weigh in favor of granting his motion.

28   /////

                                                     2
 1           Many federal district courts, including this court, have found that defendants can

 2   demonstrate “extraordinary and compelling reasons” for compassionate release under

 3   § 3582(c)(1)(A)(i) if they show (1) their health conditions put them at increased risk of severe

 4   COVID-19 symptoms and (2) they are at risk of infection because their facility is currently

 5   suffering from a COVID-19 outbreak or is at risk of an outbreak. See, e.g., United States v.

 6   Terraciano, 492 F. Supp. 3d 1082 (E.D. Cal. 2020). To assess whether a defendant suffers from

 7   health conditions that place them at increased risk of severe COVID-19 symptoms, district courts

 8   often review a defendant’s medical records, U.S. Centers for Disease Control (CDC) public

 9   health guidelines, and other relevant exhibits or expert reports. See e.g., United States v. Nassar,

10   No. 17-00104, 2021 WL 1105314, at *1 (E.D. Cal. Mar. 23, 2021) (reviewing defendant’s

11   medical records and CDC guidelines on what medical conditions elevate a person’s risk of

12   contracting severe COVID-19 symptoms); USA v. Estrada-Vasquez, No. 17-00588, 2020 WL

13   7319429, at *2 (N.D. Cal. Dec. 11, 2020) (evaluating defendant’s motion for compassionate

14   release in light of expert report concluding defendant’s health conditions meant he faced a 10%

15   chance of hospitalization and death if re-infected with COVID-19).

16           Here, Mr. Mendez asserts he suffers from anxiety, depression, and chronic back and

17   shoulder pain that “likely elevate his risk of complications if exposed to COVID-19. Mot. at 6.

18   As evidence of these medical conditions, Mr. Mendez cites to his presentence report and his pro

19   se motion for appointment of counsel. Id. at 6; Presentence Report ¶¶ 40–41, ECF No. 132 (Mr.

20   Mendez suffered from “fatigue and shoulder and back pain” since August 2011 and “in June

21   2013, [he] was diagnosed with depression and anxiety and was prescribed an unknown

22   medication by a psychologist with whom he will meet on a monthly basis.”); Mot. for

23   Appointment of Counsel, ECF No. 397 (Mr. Mendez explains he suffers from back and shoulder

24   pain in motion not signed under penalty of perjury). Mr. Mendez’s BOP medical records report

25   that he receives “counseling” but do not confirm a diagnosis of depression or anxiety. BOP

26   Medical Records at 2 & 7, ECF 452-1 (under seal). Mr. Mendez has not submitted any medical

27   records with either the original or renewed motion for compassionate release.

28   /////

                                                      3
 1          Even if this court were to give weight to the unsubstantiated documents that Mr. Mendez

 2   cites, they would not justify his release. The CDC does not list any of Mr. Mendez’s medical

 3   conditions as ones that might present a higher likelihood an individual will become severely ill

 4   from COVID-19. See U.S. Ctrs. for Disease Control, People with Certain Medical Conditions

 5   (updated April 29, 2021).1 To the court’s knowledge, no district court has found depression,

 6   anxiety, or chronic back and shoulder pain as an extraordinary and compelling reason to grant

 7   compassionate release. Some district courts have determined that mental health conditions are an

 8   insufficient basis to find extraordinary and compelling reasons exist for granting a motion for

 9   compassionate release. See United States v. Anderson, No. 17-00595, 2020 WL 2838797, at *2

10   (N.D. Cal. June 1, 2020) (defendant’s depressive disorder did not qualify as extraordinary and

11   compelling medical condition to warrant compassionate release). While the court can sympathize

12   with conditions manifesting as chronic pain and mental health illness, they do not demonstrate an

13   extraordinary and compelling reason to reduce Mr. Mendez’s sentence here. United States v.

14   Eberhart, 448 F. Supp. 3d 1086, 1090 (N.D. Cal. 2020) (“General concerns about possible

15   exposure to COVID-19 do not meet the criteria for extraordinary and compelling reasons for a

16   reduction in sentence set forth in the Sentencing Commission’s policy statement on

17   compassionate release.”).

18   IV.    CONCLUSION

19          The court denies Mr. Mendez’s renewed motion for compassionate release.

20          This order resolves ECF No. 443.

21          IT IS SO ORDERED.

22   DATED: May 19, 2021.




            1
             https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
     medical-conditions.html, last visited May 10, 2021.

                                                     4
